Case 1:19-cr-00442-BMC Document 517 Filed 04/07/21 Page 1 of 1 PageID #: 3823




United States v. Joseph Marra
Docket 19-cr-00442 (BMC)
TERMS OF SUPERVISED RELEASE OR PROBATION
1. The defendant shall not associate in person, through mail, electronic mail or telephone with
any individual with an affiliation to any organized crime groups, gangs or any other criminal
enterprise; nor shall the defendant frequent any establishment, or other locale where these groups
may meet pursuant, but not limited to, a prohibition list provided by the Probation Department.

2. The defendant shall not have contact with the victims of the instant offense. This means that
he shall not attempt to meet in person, or communicate by letter, telephone, email, the Internet,
or through a third party, without the knowledge and permission of the U.S. Probation
Department.

3. Based on information presented, the defendant is excused from the mandatory drug testing
provision of 18 U.S.C. § 3583(d), however, may be requested to submit to drug testing to ensure
compliance with the conditions of his term of supervised release.


REVIEWED:



________________________                                        __________________________
      Defendant                                                       Defense Counsel
